Citation Nr: 1749726	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral ear sores, to include as secondary to the Veteran's service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1971 to December 1975 and from March 1976 to December 1976.
This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was remanded by the Board in December 2015 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records note that the Veteran complained of his hearing aids being uncomfortable, to the point that he returned them.  Additionally, the Veteran submitted lay evidence reporting having ear sores due to his hearing aids. Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA must provide an examination when there is competent evidence of a disability but insufficient medical evidence in the file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Due to a miscommunication between the RO and an employee at the facility where the Veteran was living, the Veteran was not scheduled for a VA examination.  In a March 2016 report of contact, an employee from Western State Hospital informed the RO that no information regarding the Veteran could be released, and that an examination could not be conducted but provided no explanation as to why.  Unfortunately, the Board finds another remand is necessary so a VA examination may be completed.  Furthermore, the Board notes there must be substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran or the facility where he resides to attempt to schedule him for an examination with an appropriate clinician for his bilateral ear sores.  If he is not able to attend an examination, a detailed explanation must be documented in the claims file.  

If an examination is able to be scheduled, the entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must state whether the Veteran has had ear sores or any other ear problem since the appeal period began in February 2011.  All applicable diagnoses must be provided.  

If ear sores or another ear condition is diagnosed, the examiner must provide opinions as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ear sores are proximately due to or the result of his service-connected bilateral hearing loss. 

b. Whether it is at least as likely as not that the Veteran's bilateral ear sores are aggravated beyond their natural progression by his service-connected bilateral hearing loss

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






